Title: From James Madison to an Unidentified Correspondent, 25 November 1818
From: Madison, James
To: 


Sir
Montpellier Novr. 25. 1818
I recd. a few days ago a little package of Talavera Wheat sent from Washington by the gentleman
   
   I have not been able to let him know that the wheat came safe to hand; some of the letters in his name not being made out.

 to whose care it was entrusted by you. It was immediately put into the ground, and will have all the advantages allowed by the lateness of the Season, which will necessarily expose it not only to the frosts of winter but to the greater danger from the Hessian fly incident to its feebler state in the Spring. I take for granted that the reserve in your own hands, and probably in others, will have been sown under all the circumstances favorable to its successful experiment. With my thanks for this mark of attention, be pleased to accept my friendly respects.
James Madison
 